Electronically Filed
                                                    Supreme Court
                                                    SCWC-11-0000649
                                                    25-MAY-2012
                                                    10:26 AM



                       NO. SCWC-11-0000649

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       GRACE JUAN LAPAREJO, Respondent/Plaintiff-Appellee,

                               vs.

     DOMINADOR L. LAPAREJO, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA CAAP NO. XX-XXXXXXX; FC-D NO. 08-1-3575)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
   and Circuit Judge Nakasone, in place of Duffy, J., recused)

          Petitioner/Defendant-Appellant Dominador L. Laparejo’s

application for writ of certiorari, filed on April 13, 2012, is

hereby rejected.

          DATED: Honolulu, Hawai#i, May 25, 2012.

Emmanuel V. Tipon               /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Karen T. Nakasone